                                     Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 1 of 13



                     1         Jody A. Landry, Bar No. 125743
                               jlandry@littler.com
                     2         Heidi Hegewald, Bar No. 326834
                               hhegewald@littler.com
                     3         LITTLER MENDELSON, P.C.
                               501 W. Broadway, Suite 900
                     4         San Diego, California 92101.3577
                               Telephone: 619.232.0441
                     5         Fax No.:     619.232.4302
                     6         Attorneys for Defendants
                               DELUXE CORPORATION (erroneously named
                     7         DELUXE CORPORATION, INC.) AND
                               DELUXE SMALL BUSINESS SALES, INC.
                     8

                     9                                 UNITED STATES DISTRICT COURT
                  10                                NORTHERN DISTRICT OF CALIFORNIA
                  11

                  12           PAVEL SAFANIEV, an individual,             Case No.
                  13                           Plaintiff,                 [San Francisco County Superior Court
                                                                          Case No. CGC-21-591151]
                  14                  v.
                                                                          DEFENDANTS DELUXE
                  15           DELUXE CORPORATION, INC., a                CORPORATION AND DELUXE
                               Minnesota corporation; DELUXE              SMALL BUSINESS SALES, INC.’S
                  16           SMALL BUSINESS SALES, INC., a              NOTICE TO FEDERAL COURT
                               Minnesota Corporation; and DOES 1          OF REMOVAL OF CIVIL
                  17           through 50 inclusive,                      ACTION FROM STATE COURT
                                                                          PURSUANT TO 28 U.S.C. §§ 1332,
                  18                           Defendants.                1441 AND 1446
                  19

                  20                                                      Trial Date:          Not Set
                                                                          Complaint Filed:     April 20, 2021
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION
                               FROM STATE COURT
                                     Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 2 of 13



                     1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                     2         NORTHERN          DISTRICT      OF     CALIFORNIA,         PLAINTIFF,       AND     HIS
                     3         ATTORNEYS OF RECORD:
                     4               PLEASE TAKE NOTICE that Defendants DELUXE CORPORATION and
                     5         DELUXE SMALL BUSINESS SALES, INC. (“Defendants”) hereby remove the state
                     6         court action described herein, filed in the Superior Court in the State of California for
                     7         the County of San Francisco, Case No. CGC-21-591151, to the United States District
                     8         Court for the Northern District of California, pursuant to 28 U.S.C. sections 1332(a),
                     9         1441, and 1446.
                  10           I.    JURISDICTION AND VENUE ARE PROPER
                  11                 1.     This Court has original jurisdiction under 28 U.S.C. section 1332(a)(1)
                  12           (“Section 1332”) and this case may be removed pursuant to the provisions of 28 U.S.C.
                  13           section 1441(a), in that it is a civil action wherein the amount in controversy for the
                  14           named Plaintiff exceeds the sum of seventy-five thousand dollars ($75,000.00),
                  15           exclusive of interest and costs, and it is between “citizens of different States.” As set
                  16           forth below, this case meets all of Section 1332’s requirements for removal and is timely
                  17           and properly removed by the filing of this Notice.
                  18                 2.     The employment action was filed in the Superior Court of California for
                  19           the County of San Francisco. Accordingly, venue properly lies in the United States
                  20           District Court for the Northern District of California pursuant to 28 U.S.C. sections
                  21           84(c), 1391, and 1446.
                  22           II.   PLEADINGS, PROCESSES AND ORDERS
                  23                 3.     On or about April 20, 2021, Plaintiff filed his Complaint in the Superior
                  24           Court of the State of California for the County of San Francisco entitled Pavel Safaniev,
                  25           an individual, v. Deluxe Corporation Inc.., a Minnesota corporation; Deluxe Small
                  26           Business Sales, Inc., a Minnesota corporation; and DOES 1 through 50 inclusive, Case
                  27           No. CGC-21-591151 (the “Complaint”). (See Exhibit (“Ex.”) A; See also Declaration
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION          2
                               FROM STATE COURT
                                     Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 3 of 13



                     1         of Heidi Hegewald (“Hegewald Decl.”), ¶ 2.)
                     2               4.       The Complaint asserts the following causes of action: (1) discrimination
                     3         on the basis of disability or perceived disability and failure to engage in the interactive
                     4         process in violation of FEHA; failure to prevent discrimination and harassment;
                     5         harassment on the basis of disability; (2) breach of express oral contract not to terminate
                     6         employment without good cause; (3) breach of implied-in-fact contract not to terminate
                     7         employment without good cause; (4) negligent hiring, supervision, and retention; (5)
                     8         failure to provide leave in violation of the CFRA; (6) failure to prevent retaliation in
                     9         violation of the CFRA; (7) wrongful termination; and (8) intentional infliction of
                  10           emotional distress. The allegations of the Complaint are incorporated into this notice by
                  11           reference without admitting the truth of any of them. Plaintiff asserts these eight causes
                  12           of action against “All Defendants.” (Ex. A, Complaint generally.)
                  13                 5.       On August 31, 2021, Defendant Deluxe Corporation (“Deluxe
                  14           Corporation”) was served with the Complaint, along with copies of the Civil Case Cover
                  15           Sheet and Summons, and Notice of Case Assignment through Deluxe Corporation’s
                  16           registered agent for service of process, CSC. (See Ex. A and B; See also Hegewald
                  17           Decl., ¶ 3.)
                  18                 6.       On August 31, 2021, Defendant Deluxe Small Business Sales, Inc.
                  19           (“Deluxe Sales”) was served with the Complaint, along with copies of the Civil Case
                  20           Cover Sheet and Summons, and Notice of Case Assignment through Deluxe Sales’
                  21           registered agent for service of process, CSC. (See Ex. A and C; See also Hegewald
                  22           Decl., ¶ 4.)
                  23                 7.       On September 20, 2021, Defendants filed an Answer to the Complaint in
                  24           state court. (See Ex. D; See also Hegewald Decl., ¶ 5.)
                  25                 8.       To Defendants’ knowledge, no further process, pleadings, or orders related
                  26           to this case have been filed in the San Francisco County Superior Court or served by
                  27           any party other than as described above. (Hegewald Decl., ¶ 6.)
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION           3
                               FROM STATE COURT
                                      Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 4 of 13



                     1         III.   TIMELINESS OF REMOVAL
                     2                9.    This Notice of Removal is timely in that it has been filed within thirty (30)
                     3         days of Defendants’ first receipt of the Summons and Complaint, on or about August
                     4         31, 2021, and within one year of the filing of the Complaint on April 20, 2021. See 28
                     5         U.S.C. § 1446(b).
                     6         IV.    COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN
                                      PLAINTIFF AND ALL DEFENDANTS
                     7
                                      10.   Section 1332(a) provides, in relevant part, as follows:
                     8
                                                   The district courts shall have original jurisdiction of all civil
                     9                             actions where the matter in controversy exceeds the sum or
                  10
                                                   value of $75,000, exclusive of interest and costs, and is
                                                   between –
                  11
                                                         (1) citizens of different States[.]
                  12
                                      11.   This action is a civil action over which this Court has original jurisdiction
                  13
                               based on diversity of citizenship pursuant to Section 1332(a), and is one which may be
                  14
                               removed to this Court by Defendants pursuant to 28 U.S.C. section 1441(b) because it
                  15
                               is a civil action between citizens of different States and the amount in controversy
                  16
                               exceeds $75,000, exclusive of interest and costs, as set forth below.
                  17
                                      12.   Citizenship of a natural person is established by domicile. A person’s
                  18
                               domicile is established by physical presence and his or her intent to remain.
                  19
                                  A. Plaintiff is a Citizen of California
                  20
                                      13.   For diversity purposes, a person is a “citizen” of the state in which he or
                  21
                               she is domiciled. 28 U.S.C. § 1332(a)(1) (an individual is a citizen of the state in which
                  22
                               she or he is domiciled). A person’s domicile is the place he or she resides with the
                  23
                               intention to remain, or to which he or she intends to return. Kanter v. Warner-Lambert
                  24
                               Co., 265 F.3d 853, 857 (9th Cir. 2001). Citizenship is determined at the time the lawsuit
                  25
                               is filed. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see also
                  26
                               LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001); see also Lundquist v. Precision
                  27
                               Valley Aviation, Inc., 946 F.2d 8, 10 (1st Cir. 1991). Furthermore, allegations of
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION            4
                               FROM STATE COURT
                                       Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 5 of 13



                     1         residency in a state court complaint can create a rebuttable presumption of domicile
                     2         supporting diversity of citizenship. Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986).
                     3         Plaintiff was at the time of the filing of this action a resident and citizen of the State of
                     4         California. (Complaint, ¶ 5.) Accordingly, Plaintiff admits that he is a citizen of the
                     5         State of California.
                     6            B.    None of the Defendants are Citizens of California
                     7                 14.   For diversity purposes, a corporation is a citizen of its state of
                     8         incorporation and the state where it has its principal place of business. 28 U.S.C. §
                     9         1332(c)(1). A corporation’s principal place of business refers to its nerve center or, in
                  10           other words, the location where the corporation’s high-level officers direct, control and
                  11           coordinate the corporation’s activities and, in practice, where the corporation maintains
                  12           its headquarters. See Hertz Corp. v. Friend, 559 U.S. 77, 80-81, 92-95 (2010); see also
                  13           Breitman v. May Co. California, 37 F.3d 562, 564 (9th Cir. 1994) (corporation is a
                  14           citizen of state in which its corporate headquarters are located and where its executive
                  15           and administrative functions are performed). Except in unusual circumstances, a
                  16           corporation’s corporate headquarters is in its “nerve center.” Id.
                  17                         1.       Defendant Deluxe Corporation is a Citizen of Minnesota
                  18                   15.   Deluxe Corporation is, and was at the time this action was commenced, a
                  19           corporation organized and formed under the laws of the State of Minnesota, with its
                  20           principal place of business in Minneapolis, Minnesota. (See Declaration of Petra Ott
                  21           (“Ott Decl.”), ¶ 3.) Deluxe Corporation’s headquarters, including its administrative and
                  22           executive offices, are located in Minneapolis, Minnesota. (Id.) The majority of Deluxe
                  23           Corporation’s corporate functions are located in Minneapolis, Minnesota. (Id.) Deluxe
                  24           Corporation’s executive and administrative support functions that are important to its
                  25           day-to-day operations are conducted in its Minneapolis, Minnesota location. (Id.)
                  26           Additionally, the majority of Deluxe Corporation’s management team and executives
                  27           are located in Minneapolis, Minnesota. (Id.) Minneapolis, Minnesota is therefore
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION            5
                               FROM STATE COURT
                                     Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 6 of 13



                     1         Deluxe Corporation’s principal place of business.
                     2                16.    Plaintiff is a citizen of California, and Defendant Deluxe Corporation is a
                     3         citizen of Minnesota. Accordingly, Deluxe Corporation is a citizen of a different State
                     4         than that of Plaintiff.
                     5                       2.     Defendant Deluxe Sales is a Citizen of Minnesota
                     6                17.    Deluxe Sales is, and was at the time this action was commenced,
                     7         incorporated in the State of Minnesota, with its principal place of business in
                     8         Minneapolis, Minnesota. (Ott Decl., ¶ 4.) Deluxe Sales’ headquarters, including its
                     9         administrative and executive offices, are located in Minneapolis, Minnesota. (Id.) The
                  10           majority of Deluxe Sales’ corporate functions are located in Minneapolis, Minnesota.
                  11           (Id.) Deluxe Sales’ executive and administrative support functions that are important to
                  12           its day-to-day operations are conducted in its Minneapolis, Minnesota location. (Id.)
                  13           Additionally, the majority of Deluxe Sales’ management team and executives are
                  14           located in Minneapolis, Minnesota. (Id.) Minneapolis, Minnesota is therefore Deluxe
                  15           Sales’ principal place of business.
                  16                  18.    Plaintiff is a citizen of California and Defendant Deluxe Sales’ is a citizen
                  17           of Minnesota. Accordingly, Deluxe Sales is a citizen of a different State than that of
                  18           Plaintiff.
                  19              C. Doe Defendants’ Citizenship Must be Disregarded
                  20                  19.    Defendants Does 1 through 50 are fictitious. The Complaint does not set
                  21           forth the identity of or any allegations against these Defendants as individuals. Their
                  22           citizenship should be disregarded for the purposes of determining diversity jurisdiction.
                  23           28 U.S.C. § 1441(a); see also Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1213 (9th
                  24           Cir. 1980).
                  25           ///
                  26           ///
                  27           ///
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION           6
                               FROM STATE COURT
                                     Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 7 of 13



                     1         V.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000 1
                     2               20.    For purposes of determining whether the minimum amount in controversy
                     3         has been satisfied, the Court must presume that Plaintiff will prevail on each and every
                     4         one of his claims. Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199
                     5         F.Supp.2d 993, 1001 (C.D. Cal. 2002). “[T]he amount in controversy is not limited to
                     6         damages incurred prior to removal,” such as “wages a plaintiff-employee would have
                     7         earned before removal (as opposed to after removal)” but instead “encompasses all
                     8         relief a court may grant on that complaint if the plaintiff is victorious.” Chavez v.
                     9         JPMorgan Chase & Co. 888 F. 3d. 413, 414-415 (9th Cir. 2018). Defendants need only
                  10           to establish by a preponderance of evidence that Plaintiff’s claims exceed the
                  11           jurisdictional minimum. Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376
                  12           (9th Cir. 1997); Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).
                  13           By demonstrating that the actual amount in controversy placed at issue by Plaintiff
                  14           exceeds the $75,000 threshold, Defendants do not concede the validity of Plaintiff’s
                  15           claims, the legal bases for the damages calculations, or the likelihood that Plaintiff will
                  16           recover anything.
                  17                 21.    The U.S. Supreme Court has affirmed that the notice of removal need only
                  18           contain a “short and plain statement of the grounds for removal.” Dart Cherokee Basin
                  19           Operating Co., LLC v. Owens, 135 S.Ct. 547, 551 (Dec. 15, 2014) (citing 28 U.S.C.
                  20           §1446(a)). Moreover, Defendants need not submit evidence to support their notice of
                  21           removal. Id. at 553. Defendants need to only plausibly allege that the amount in
                  22           controversy exceeds $75,000. Id. (“the defendant’s amount-in-controversy allegation
                  23           should be accepted when not contested by the plaintiff or questioned by the court”).
                  24           However, even if an evidentiary showing were required, Defendants only need to show
                  25           by a preponderance of the evidence that the amount-in-controversy requirement has
                  26
                               1
                                The alleged damages calculations contained herein are for purposes of removal only.
                  27           Defendants expressly deny that Plaintiff is entitled to any relief whatsoever, and
                               Defendants expressly reserve the right to challenge Plaintiff’s alleged damages in this
                  28           case.
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION           7
                               FROM STATE COURT
                                       Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 8 of 13



                     1         been met. Id. at 554. Importantly, the Court instructed that there is no anti-removal
                     2         presumption. Ibid. While the number and types of Plaintiff’s claims clearly demonstrate
                     3         that the amount in controversy is exceeded, out of an abundance of caution, Defendants
                     4         provide greater detail, infra, that clearly establishes that the amount in controversy
                     5         placed at issue by Plaintiff exceeds $75,000.
                     6            A. Plaintiff Seeks Well Over $75,000 in Economic Damages
                     7                 22.   It can be reasonably ascertained from the pleadings and the prayer for relief
                     8         that the amount in controversy does, in fact, exceed $75,000. Plaintiff seeks recovery
                     9         of lost past and future income and employment benefits, and also claims to have
                  10           sustained and continues to sustain substantial losses of earnings and other employment
                  11           benefits. (Complaint, ¶ 20, 38, 48, 52, 56, 74, 88, Prayer (“Prayer.”) ¶ 1.)
                  12                   23.   Deluxe Sales employed Plaintiff from June 2013 through his separation,
                  13           on May 3, 2019. (Ott Decl., ¶ 6.) At the time that Plaintiff’s employment was terminated
                  14           on May 3, 2019, Plaintiff earned a semi-monthly salary of $5,070.62. (Id.) This base
                  15           compensation equals an annual income of $121,695. (Id.) Defendants anticipate a trial
                  16           date in this matter in or around June 2022. Although Defendants deny Plaintiff is
                  17           entitled to recover any damages, assuming, arguendo, if Plaintiff were to recover back
                  18           wages from the time of his alleged termination in May 2019 (Complaint, ¶ 18), until he
                  19           filed this lawsuit, his back pay for that one year would be over $120,000. If we look
                  20           until the date of the trial, thus approximately three years, then the potential back pay
                  21           would be approximately $365,085, based on Plaintiff’s annual income at the time his
                  22           employment was terminated.
                  23              B.    Plaintiff Additionally Seeks Non-Economic Damages, Attorneys’ Fees and
                                        Punitive Damages
                  24
                                       24.   Emotional Distress Damages: In addition to economic damages, Plaintiff
                  25
                               alleges he suffered emotional distress as a result of Defendants’ alleged unlawful
                  26
                               conduct. (Complaint ¶¶ 21, 39, 75, 81, 88, 89; Prayer ¶ 1.) An award of emotional
                  27
                               distress damages alone can reasonably be anticipated to be far in excess of the
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION           8
                               FROM STATE COURT
                                     Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 9 of 13



                     1         jurisdictional minimum. See Simmons v. PCR Tech., 209 F.Supp.2d 1029, 1034 (N.D.
                     2         Cal. 2002) (citing case in which an award for pain and suffering in an employment
                     3         discrimination case totaled $3.5 million, and recognizing that “emotional distress
                     4         damages in a successful employment discrimination case may be substantial”).
                     5               25.    In order to establish the amount of emotional distress damages in
                     6         controversy, a defendant may introduce evidence of jury verdicts in cases involving
                     7         analogous facts. See Rivera v. Costco Wholesale Corp., 2008 U.S. Dist. LEXIS 58610,
                     8         *10 (N.D. Cal. 2008) (citing Simmons, 209 F.Supp.2d at 1033); see also Cain v.
                     9         Hartford Life & Acc. Ins. Co., 890 F.Supp.2d 1246, 1250 (C.D. Cal. 2012) (“Cain seeks
                  10           to recover emotional distress from Hartford, which must be considered in this [amount
                  11           in controversy] analysis.”); Richmond v. Allstate Ins. Co., 897 F.Supp. 447, 450 (S.D.
                  12           Cal. 1995) (“The vagueness of plaintiffs’ pleadings with regard to emotional distress
                  13           damages should not preclude this Court from noting that these damages are potentially
                  14           substantial.”); see also Plata v. Target Corp., 2016 WL 6237798, *3 (C.D. Cal. 2016)
                  15           (finding it possible that plaintiff could obtain $25,000 in emotional distress damages for
                  16           a wrongful termination claim where plaintiff had $0 estimated economic losses).
                  17           Emotional distress damage awards for FEHA discrimination cases are often well in
                  18           excess of $75,000, standing alone. See, e.g., Sullivan v. Save Mart Supermarkets, et al.,
                  19           2017 Jury Verdicts LEXIS 12578 (Cal. Super. Ct. 2017) ($425,000 in emotional distress
                  20           damages in a FEHA pregnancy discrimination suit with similar allegations to the instant
                  21           case); Massey v. City of Long Beach, JVR No. 1509220063, 2015 WL 5578119 (Cal.
                  22           Sup. Ct. 2015) (awarding $520,119 in damages for pain and suffering in FEHA
                  23           discrimination case); Gomez v. Magco Drilling JVR No. 1510280054 (Cal. Sup. 2015);
                  24           Beasley v. E. Coast Foods, Inc., JVR No. 1509250073, 2015 WL 5678367 (Cal. Sup.
                  25           Ct. 2015) (awarding $1,500,000 in compensatory damages for pain and suffering in
                  26           FEHA race discrimination case); Ko v. The Square Grp., JVR No. 1503030036, 2014
                  27           WL 8108413 (Cal. Sup. 2014) (awarding $125,000 for pain and suffering in a FEHA
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION           9
                               FROM STATE COURT
                                    Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 10 of 13



                     1         disability discrimination case); see also Simmons, 209 F.Supp.2d at 1034 (collecting
                     2         cases).
                     3               26.    In a suit with similar allegations as the present case, the plaintiff was
                     4         awarded $50,000 for emotional distress damages. Matyka v. Federal Express Corp. 27
                     5         Trials Digest 3d 43, 1999 WL 1566772 (Cal. Sup. Ct. 1999). There, the plaintiff alleged
                     6         violations under the CFRA and breach of implied contract when the plaintiff’s
                     7         employment was terminated for excessive absences. The plaintiff suffered from a health
                     8         condition that required her to miss many days from work. The plaintiff claimed her
                     9         termination was in retaliation and violation of the CFRA. The jury awarded her $50,000
                  10           in emotional distress damages. For purposes of evaluating the amount in controversy
                  11           on Plaintiff’s claims, and based on the foregoing jury verdicts, a conservative estimate
                  12           of the emotional distress damages is at least $50,000.
                  13                 27.    Attorneys’ Fees: Plaintiff also seeks an award of attorneys’ fees and costs
                  14           pursuant to all applicable provisions of law. (Complaint, ¶¶ 40, 53; Prayer, ¶ 4.)
                  15           “[W]here an underlying statute authorizes an award of attorneys’ fees, either with
                  16           mandatory or discretionary language, such fees may be included in the amount in
                  17           controversy.” Id. at 1034 (citing Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th
                  18           Cir. 1998)); Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d. 785, 788 (9th Cir.
                  19           2018) (the amount in controversy includes future attorneys’ fees recoverable by statute);
                  20           Brady v. Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004, 1010-11 (N.D. Cal. 2002) (in
                  21           deciding the amount in controversy issue, court may estimate the amount of reasonable
                  22           attorneys’ fees likely to be recovered by plaintiff if he were to prevail). Attorneys’ fees
                  23           are recoverable as a matter of right to the prevailing party under FEHA. Cal. Gov’t.
                  24           Code § 12965. While Plaintiff’s attorneys’ fees cannot be calculated precisely, it is
                  25           reasonable to assume that they could exceed a damages award. See Simmons, 209 F.
                  26           Supp. 2d at 1035 (“The court notes that in its twenty-plus years’ experience, attorneys’
                  27           fees in individual discrimination cases often exceed the damages.”); Beaty v. BET
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION           10
                               FROM STATE COURT
                                    Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 11 of 13



                     1         Holdings, Inc., 222 F.3d 607 (9th Cir. 2000) (recognizing that award of attorneys’ fees
                     2         of $376,520 may be appropriate in FEHA where compensatory damages were only
                     3         $30,000, but remanding to district court to clarify whether court had properly exercised
                     4         its discretion to consider reducing the fee award).
                     5               28.    Other California courts have upheld large attorneys’ fees awards in FEHA
                     6         cases. See also Flannery v. Prentice, 26 Cal. 4th 572 (2001) (affirming award of
                     7         attorneys’ fees and costs of $891,042); Mangold v. California Pub. Utils. Comm’n, 67
                     8         F.3d 1470 (9th Cir. 1995) (affirming $724,380 attorneys’ fee award in FEHA age
                     9         discrimination case where plaintiffs’ damages awards were significantly less). As a
                  10           result, Plaintiff’s demand for attorneys’ fees further increases the amount in
                  11           controversy, which is already significantly above the required $75,000 threshold.
                  12                 29.    Punitive Damages: Plaintiff also seeks punitive damages. (Complaint, ¶¶
                  13           41, 61, 66, 76, 90; Prayer, ¶ 2.) The Court must take into account punitive damages for
                  14           purposes of determining the amount in controversy where such damages are recoverable
                  15           under state law. Davenport v. Mut. Benefit Health and Accident Ass’n, 325 F.2d 785,
                  16           787 (9th Cir. 1963); Brady, 243 F.Supp.2d at 1009. California law does not provide any
                  17           specific monetary limit on the amount of punitive damages that may be awarded under
                  18           Civil Code section 3294. Boyle v. Lorimar Prods., Inc., 13 F.3d 1357, 1360 (9th Cir.
                  19           1994). Additionally, employment discrimination cases have the potential for large
                  20           punitive damages awards. Simmons, 209 F.Supp.2d at 1033; Roby v. McKesson Corp.,
                  21           47 Cal. 4th 686, 719-720 (2009) (punitive damages award of $1,905,000). Punitive
                  22           damages may be significant even when no compensatory damages are awarded. Moore
                  23           v. JMK Golf LLC, 25 Trials Digest 16th 15, 2013 WL 3149228 (Cal. Sup. Ct. 2013)
                  24           ($150,000 punitive damage award in a FEHA pregnancy discrimination leave case);
                  25           Torres v. BE Aerospace, Inc., JVR No. 1606300035, 2016 WL 3552983
                  26           (Cal. Sup. Ct. 2013) ($7,000,000    punitive    damage   award    in   FEHA      gender
                  27           discrimination suit). Although Defendants vigorously deny Plaintiff’s allegations, if
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION          11
                               FROM STATE COURT
                                    Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 12 of 13



                     1         Plaintiff were to prevail on his punitive damages claim, that claim alone could exceed
                     2         the jurisdictional minimum.
                     3               30.    Plaintiff also seeks such open-ended relief as “such further relief that the
                     4         Court may deem just and proper.” (Complaint; Prayer, ¶ 6.) Although uncertain in
                     5         amount, these additional damages claims only serve to increase the amount in
                     6         controversy. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,
                     7         551 (2014) (“When the plaintiff’s complaint does not state the amount in controversy,
                     8         the defendant’s notice of removal may do so.”).
                     9               31.    Based upon the pleadings, it does not appear to a “legal certainty that the
                  10           claim is really for less than” the amount in controversy minimum. Spielman v. Genzyme
                  11           Corp., 251 F.3d 1, 5 (1st Cir. 2001) (quoting St. Paul Mercury Indem. Co. v. Red Cab
                  12           Co., 303 U.S. 283, 288-89 (1938)). Thus, Defendants have carried their burden of
                  13           demonstrating by a preponderance of the evidence that the amount in controversy in
                  14           this matter clearly exceeds the jurisdictional minimum of $75,000.
                  15                 32.    Summary of Amount In Controversy
                  16                            Plaintiff’s Claim                        Amount in Controversy
                  17                                Back Pay                               $120,000 to 365,085
                  18                           Emotional Distress                              $50,000.00
                  19
                                                      Total                               $170,000 to 415,085 +
                                                                                        attorneys’ fees + punitive
                  20
                                                                                                damages
                  21
                                     33.    In sum, although Defendants do not concede Plaintiff’s claims have any
                  22
                               merit, when the relief sought by Plaintiff is taken as a whole, the amount in controversy
                  23
                               for Plaintiff’s claims more likely than not far exceeds the $75,000 jurisdiction
                  24
                               requirement, without even considering attorneys’ fees, interests, costs and claimed
                  25
                               punitive damages. Thus, this Court has original jurisdiction over the claims asserted by
                  26
                               Plaintiff in this action based on diversity of citizenship jurisdiction under 28 U.S.C.
                  27
                               sections 1332(a)(1) and 1441(a).
                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION          12
                               FROM STATE COURT
                                       Case 3:21-cv-07333-LB Document 1 Filed 09/21/21 Page 13 of 13



                     1         VI.      NOTICE OF REMOVAL TO PLAINTIFF AND STATE COURT
                     2                  34.       Contemporaneously with the filing of this Notice of Removal in the United
                     3         States District Court for the Northern District of California, counsel for Defendants is
                     4         serving written notice of the filing on Plaintiff’s counsel of record. (Hegewald Decl., ¶
                     5         7.) In addition, a copy of the Notice of Removal will be filed with the Clerk of the
                     6         Superior Court of the State of California for the County of San Francisco. (Hegewald
                     7         Decl., ¶ 8.)
                     8                  Because Defendants have demonstrated satisfaction of all diversity of citizenship
                     9         requirements under Section 1332 and have and/or will provide proper notice of removal,
                  10           Defendants hereby remove this action from the Superior Court of the State of California,
                  11           County of San Francisco, to the United States District Court for the Northern District
                  12           of California.
                  13
                               Dated: September 21, 2021
                  14                                                              LITTLER MENDELSON, P.C.
                  15

                  16                                                              /s/ Heidi E. Hegewald
                  17
                                                                                  Jody A. Landry
                                                                                  Heidi E. Hegewald
                  18
                                                                                  Attorneys for Defendants
                                                                                  DELUXE CORPORATION (erroneously
                  19
                                                                                  named DELUXE CORPORATION,
                                                                                  INC.) AND DELUXE SMALL
                  20
                                                                                  BUSINESS SALES, INC. and DELUXE
                                                                                  SMALL BUSINESS SALES, INC.
                  21
                               4846-7786-4954.2 / 069962-1005
                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER MEND ELSO N, P.C.      DEFENDANTS’ NOTICE TO FEDERAL
  501 W. Broadway, Suite 900
  San Diego, CA 92101. 3577
         619.232.0441
                               COURT OF REMOVAL OF CIVIL ACTION              13
                               FROM STATE COURT
